ORDER DENYING PETITION FOR REHEARING
July 31, 1991.
Defendants petition for rehearing, urging that the District Court’s findings in *256connection with the motion for preliminary-injunction resolved the disputed issue of fact.
Although the District Judge made findings of fact based on the conflicting evidence presented at the hearing on the preliminary injunction, that hearing was not consolidated with trial on the merits. Fed. R.Civ.P. 65. As pointed out by Wright and Miller, Federal Practice and Procedure § 2950, p. 494:
Although evidence received at a Rule 65(a) hearing may enter the trial record, the court’s findings of fact and conclusions of law with regard to the preliminary injunction are not binding at trial. Based, as they usually are, on incomplete evidence and a relatively hurried consideration of the issues, these provisional decisions should not be used outside the context in which they originally were rendered. Consequently, it is inappropriate for the court at a Rule 65(a) hearing to make findings of fact or conclusions of law that go beyond what is necessary to decide whether a preliminary injunction should be issued.1
Thus, although the District Court may make the same findings at trial, there are presently disputed issues of material fact.
Accordingly, the motion for rehearing is DENIED.

. Beyond what is necessary. Mayo v. Lakeland Highlands Canning Co., 1940, 309 U.S. 310, 60 S.Ct. 517, 84 L.Ed. 774 (it was serious error to find state statute unconstitutional after a preliminary injunction hearing when only questions before court were whether showing raised serious questions under federal constitution and state law and whether enforcement of act pending final hearing would cause plaintiffs irreparable harm.)